Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay M. Brown on 08/04/2021.
The application has been amended as follows: 
In the claims:
	
Claim 408
408. 	(Currently amended)  A method of control of light sources using an augmented reality user interface, comprising:
coupling a lighting space model of an environment to an augmented reality view of the environment, wherein a user determines placements of light sources added by the user to the lighting space model by placing the light sources in the augmented reality view of the environment;
rendering the environment through the augmented reality user interface including lighting effects of the placed light sources based on near field illumination characterizations of the placed light sources dependent on their placements in the lighting space model; and
;
		wherein the coupling the lighting space model includes generating the lighting space model by: 
capturing descriptive information of physical aspects of the environment as a three-dimensional point-cloud representation of the physical aspects;
applying machine learning to the descriptive information to detect architectural features of the environment;
determining light modeling aspects, including reflectance or absorption, of the detected architectural features; 
configuring a digital library of the architectural features including at least one of the light modeling aspects of each architectural feature in the library; and
configuring the lighting space model of the environment as referencing the library of architectural features and as incorporating corresponding light modeling aspects of architectural features referenced in the library.

Claim 411
411. 	(Currently amended)  The method of claim 408, further including interfacing the virtual lighting controls to wearable sensors generating an indication of a motion of a portion of the[[a]] user wearing the wearable sensors.

Claim 414
414. 	(Currently amended)  The method of claim 408, further including rendering a marketplace of light sources in a portion of the augmented reality user interface from which the[[a]] user selects the light sources to be added to the lighting space model.

Claim 430
430.	(Cancelled).  

Claim 431
431.	(Cancelled).

Reasons for Allowance
Claims 408-414, and 428-429 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 408 have been carefully considered.
As to claim 408:
The prior art of record does not disclose or render obvious the limitations “wherein the coupling the lighting space model includes generating the lighting space model by: 
capturing descriptive information of physical aspects of the environment as a three-dimensional point-cloud representation of the physical aspects;
applying machine learning to the descriptive information to detect architectural features of the environment;
determining light modeling aspects, including reflectance or absorption, of the detected architectural features; 
configuring a digital library of the architectural features including at least one of the light modeling aspects of each architectural feature in the library; and
configuring the lighting space model of the environment as referencing the library of architectural features and as incorporating corresponding light modeling aspects of architectural features referenced in the library” in the specific combinations as recited in claim 408.
Claims 409-414, and 428-429 depend on independent claim 408, and are therefore allowable for at least the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required to consider these references fully when responding to this action.  The documents cited therein teach:
WO 2014-064629 A1 – Describes analyzing a scene to identify walls, windows, patterns and room sizes [See Pg 5, Ln 11-18]. Does not describe the limitations of “capturing descriptive information of physical aspects of the environment as a three-dimensional point-cloud representation of the physical aspects; applying machine learning to the descriptive information to detect architectural features of the environment; determining light modeling aspects, including reflectance or absorption, of the detected architectural features”.
US 20190019324 A1 - Describes using a point cloud and machine learning to identify window or other building features [See ¶-42, 71]. Does not describe the limitations of “determining light modeling aspects, including reflectance or absorption, of the detected architectural features; configuring a digital library of the architectural features including at least one of the light modeling aspects of each architectural feature in the library; and configuring the lighting space model of the environment as referencing the library of architectural features and as incorporating corresponding light modeling aspects of architectural features referenced in the library”.
Which relates to the claimed invention.

Conclusion                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTO BORJA/Primary Examiner, Art Unit 2173